Case 6:17-cv-01655-RRS-JPM Document 161 Filed 12/17/20 Page 1of1PagelD#: 2386

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

LAFAYETTE DIVISION
EMERALD LAND CORP, CIVIL ACTION NO. 6:17-CV-01655
Plaintiff
VERSUS JUDGE SUMMERHAYS
TRIMONT ENERGY (BL) LLC, MAGISTRATE JUDGE PEREZ-MONTES
ET AL.,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of
the Magistrate Judge previously filed herein, and considering the objection
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that Plaintiffs Motion to Amend (ECF No. 142) is
GRANTED IN PART to the extent it seeks to add Paragraph 77 but DENIED IN
PART in all other respects as futile.

ee ORDERED AND SIGNED in chambers in Latayette

 
 
 

this \ | “hy of December, 2020.

 

   
 

4 z
ROBERT R. SUMMERHAYS,
UNITED STATES DISTRICT COUR
